People v Quitaldi (2021 NY Slip Op 01710)





People v Quitaldi


2021 NY Slip Op 01710


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ. (Filed Mar. 19, 2021.)


KA 17-01358.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, V
vJAMES A. QUITALDI, DEFENDANT-APPELLANT.

Motion to dismiss granted. Memorandum: The matter is remitted to Monroe County Court to vacate the judgment of conviction and dismiss the superior court information (see People v Matteson , 75 NY2d 745 [1989]).